UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 16, 2010 SONOMA VALLEY BANCORP (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation) 000-31929 (Commission File No.) 68-0454068 (I.R.S. Employer Identification No.) 202 West Napa Street, Sonoma, California95476 (Address of principal executive offices)(Zip Code) (707) 935-3200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. On June 16, 2010, Sonoma Valley Bancorp (the “Company”) held its 2010 Annual Meeting of Shareholders.At the Annual Meeting, there were 1,879,285 shares of common stock represented to vote either in person or by proxy, or 80.77% of the outstanding shares of common stock, which represented a quorum. The final results of the voting for each matter submitted to a vote of shareholders at the Annual Meeting were as follows: Proposal No.1: Suzanne Brangham, Dale T. Downing, Robert B. Hitchcock, Robert J. Nicholas, Valerie Pistole and Mel Switzer, Jr. were elected to serve as directors and will serve until the 2011 Annual Meeting of Shareholders and until their successors are elected and qualified. The voting for each director was as follows: Number of Shares For Withheld Broker Non-Votes Suzanne Brangham Dale T. Downing Robert B. Hitchcock Robert J. Nicholas Valerie Pistole Mel Switzer, Jr. Proposal No.2: Approval of the amendment to Article III of the Company’s Articles of Incorporation to increase the existing number of the authorized shares of the Company’s common stock from 10,000,000 to 20,000,000. For Against Abstain Broker Non-Votes 0 Proposal No.3: Ratification of Richardson and Co., certified public accountants, as the Company’s independent auditors for the fiscal year ending December31, 2010. For Against Abstain Broker Non-Votes 0 Proposal No.4: The non-binding resolution approving the compensation of the Company’s executive officers. For Against Abstain Broker Non-Votes 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SONOMA VALLEY BANCORP, a California Corporation Dated:June 18, 2010/s/Mary Dieter Smith Mary Dieter Smith, Chief Financial Officer (Principal Finance and Accounting Officer)
